 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                                         DISTRICT OF NEVADA
 8
                                                       ***
 9       DON RATHBURN and TERESA                         Case No. 3:18-cv-00133-LRH-WCG
         RATHBURN, Husband and Wife,
10                                                          ORDER
                                              Plaintiffs,
11
                v.
12
         KNIGHT TRANSPORTATION, INC.;
13       KNIGHT REFRIGERATED, LLC; KNIGHT-
         SWIFT TRANSPORTATION HOLDINGS,
14       INC.; CAROL WALKER; JOHN DOES I
         through X, inclusive; ABC CORPORATIONS
15       I through X, inclusive; and BLACK AND
         WHITE COMPANIES I through X, inclusive,
16
                                           Defendants.
17

18             Before the court are several motions in limine filed by Don Rathburn and Teresa
19   Rathburn, Husband and Wife (collectively “plaintiffs”) and Knight Transportation, Inc.; Knight
20   Refrigerated, LLC; Knight-Swift Transportation Holdings, Inc.; and Carol Walker (collectively
21   “defendants”). ECF Nos. 72, 73, 74, & 78. The parties responded accordingly (ECF Nos. 80, 81,
22   82, 84), and have stipulated that, where applicable, the court’s motions in limine rulings from the
23   sister case, Knaack v. Knight Transportation, 1 shall have full force and effect (ECF No. 70). The
24   court now grants in part and denies in part the parties’ motions.
25   ///
26   ///
27   ///
28   1
         See Knaack v. Knight Transportation et. al., 3:17-cv-00172-LRH-WGC, at ECF No. 208.
                                                            1
 1   I.        BACKGROUND

 2             This is a personal injury action resulting from a motorcycle-tractor trailer collision which

 3   occurred on or about September 28, 2016. ECF No. 1. The defendants have admitted to being

 4   100% negligent in the action. ECF No. 42. Therefore, the remaining issue for trial is the extent

 5   and nature of plaintiffs’ claimed economic and non-economic damages. Id. This action is

 6   scheduled for a jury trial to begin August 13, 2019, at 8:30 A.M., with calendar call set for

 7   August 6, 2019, at 1:30 P.M. ECF No. 93. Both parties have filed motions in limine, 2 on which

 8   the court now rules.

 9   II.       LEGAL STANDARD

10             A motion in limine is “used to preclude prejudicial or objectionable evidence before it is

11   presented to the jury.” Stephanie Hoit Lee & David N. Finley, Federal Motions in Limine § 1:1

12   (2019). The decision on a motion in limine is consigned to the district court’s discretion—

13   including the decision of whether to rule before trial at all. See Hawthorne Partners v. AT&T

14   Techs., Inc., 831 F. Supp. 1398, 1400 (N.D. Ill. 1993) (noting that a court may wait to resolve the

15   evidentiary issues at trial, where the evidence can be viewed in its “proper context”). Motions in

16   limine should not be used to resolve factual disputes or to weigh evidence, and evidence should

17   not be excluded prior to trial unless the “evidence is clearly inadmissible on all potential

18   grounds.” Indiana Ins. Co. v. Gen. Elec. Co., 326 F. Supp. 2d 844, 846 (N.D. Ohio 2004). Even

19   then, rulings on these motions are not binding on the court, and the court may change such

20   rulings in response to developments at trial. See Luce v. United States, 469 U.S. 38, 41-42

21   (1984).

22             Generally, all relevant evidence is admissible. FED. R. EVID. 402. Evidence is relevant if

23   “it has any tendency to make a fact more or less probable than it would be without the evidence.”

24   FED. R. EVID. 401. The determination of whether evidence is relevant to an action or issue is

25   2
      Plaintiffs’ motion (ECF No. 71) failed to certify that plaintiffs’ counsel had properly followed Local Rule
     16-2, met and conferred with opposing counsel, and that the motions before the court were only those upon
26
     which the parties could not agree without the court’s intervention. The court filed a minute order (ECF No.
27   76, Amended ECF No. 77) directing plaintiffs to promptly comply with the rule and if necessary, refile the
     motion based on that conference. Plaintiffs complied and filed an amended motion on July 17, 2019 (ECF
28   No. 78). While the court will rule on this motion, it notes that many of the plaintiffs’ motions are not
     opposed by defendants.
                                                           2
 1   expansive and inclusive. See Sprint/United Mgmt. Co. v. Mendelsohn, 552 U.S. 379, 384-87

 2   (2008). However, the court may exclude otherwise relevant evidence “if its probative value is

 3   substantially outweighed by the danger of” unfair prejudice. FED. R. EVID. 403. Further,

 4   evidence may be excluded when there is a significant danger that the jury might base its decision

 5   on emotion, or when non-party events would distract reasonable jurors from the real issues in a

 6   case. See Tennison v. Circus Circus Enterprises, Inc., 244 F.3d 684, 690 (9th Cir. 2001); United

 7   States v. Layton, 767 F.2d 549, 556 (9th Cir. 1985).

 8   III.   DISCUSSION

 9          A. Plaintiffs’ Motions in Limine

10             i.   Motion to preclude defense counsel from mentioning plaintiffs’ counsel’s
                    advertising (part 1) or asking prospective jurors about their attitudes toward
11                  contingency fee arrangements (part 2) during voir dire.
12          The court conducts voir dire and attorneys are only permitted to ask questions of jurors

13   on a case by case basis should the need arise. Therefore, the court denies parts 1 and 2 of

14   plaintiffs’ motion without prejudice and reserves the issue for trial.

15            ii.   Motion to preclude defendants from mentioning or referring to their ability or
                    inability to pay a judgment (part 3).
16

17          “It has been widely held by the courts that have considered the problem that the financial

18   standing of the defendant is inadmissible as evidence in determining the amount of

19   compensatory damages to be awarded.” Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir.

20   1977); Meagher v. Garvin, 391 P.2d 507, 511-512 (Nev. 1964) (The Court held that it was error

21   for the trial court to receive evidence of “plaintiffs’ poverty and financial distress.” The Court

22   determined that had this evidence been presented to a jury, it would “probably be considered

23   prejudicial error.”). However, evidence of a defendant’s financial status and ability to pay is

24   permitted for determining punitive damages. Day v. Forman Auto. Grp., Case No. 2:12-CV-577

25   JCM (CWH), 2015 WL 1250447 at *5 (D. Nev. March 18, 2015).

26          Upon review of plaintiffs’ complaint, it does not appear plaintiffs have pled or intend to

27   argue for punitive damages. Defendants further do not object to this motion, but request that any

28   preclusion be applied equally to both parties. The court agrees and finds that, based on the
                                                       3
 1   precedent, both plaintiffs and defendants are precluded from mentioning or referring to the

 2   defendants’ ability or inability to pay a judgment. Accordingly, part 3 of plaintiffs’ motion is

 3   granted.

 4              iii.   Motions to preclude defendant from commenting on plaintiffs’ failure to call
                       cumulative witnesses at trial (part 4), exclude undisclosed evidence (part 6), and
 5                     preclude defense counsel from making improper arguments constituting jury
                       nullification (part 7).
 6

 7             Defendants do not object to parts 4 or 7, so long as plaintiffs are equally bound by the

 8   court’s ruling, and do not anticipate receiving any undiscovered evidence. The court assumes

 9   that the parties plan to and shall follow all applicable rules of evidence, ethics, civil procedure

10   and the local rules of this jurisdiction. Therefore, the court shall reserve for trial any ruling on

11   possible impermissible tactics or actions by either counsel; accordingly, the court denies without

12   prejudice parts 4, 6, and 7 of plaintiffs’ motion.

13              iv.    Motion to exclude defendants from commenting on the tax-exempt status of
                       personal injury awards and other associated taxation issues (part 5).
14

15             Plaintiffs argue that the court should exclude defendants and their expert, Mr. Weiner,

16   from introducing evidence regarding Mr. Rathburn’s taxes and his gross verses net income

17   because it would lead to improper speculation by the jury regarding his tax consequences. The

18   court addressed this exact issue in its motion in limine ruling in Knaack, finding that such

19   evidence of taxes was admissible and relevant in factoring the monetary loss suffered by

20   plaintiffs. See supra note 1, at 4-6. As defendants articulated in their response, because the

21   parties have stipulated to this prior ruling in Knaack (ECF No. 75), this motion was improper.

22   Further, nothing in the plaintiffs’ briefing suggests that the court’s prior ruling was in error or

23   that a contrary ruling is now appropriate. Accordingly, part 5 of plaintiffs’ motion in limine is

24   denied.

25               v.    Motion to exclude evidence of offers to compromise or settle (part 8).
26             Under the federal rules, evidence of offers to compromise or settle are prohibited to

27   “prove or disprove the validity or amount of a disputed claim or to impeach by a prior

28   inconsistent statement or a contradiction.” FED. R. EVID. 408(a). However, evidence may be
                                                          4
 1   admissible to prove “bias, or prejudice of a witness, [negating] a contention of undue delay, or

 2   proving an effort to obstruct a criminal investigation or prosecution.” FED. R. EVID. 408(b). 3

 3           It is not clear from the parties briefing for what purpose either the defendants or plaintiffs

 4   would attempt to admit such evidence. Therefore, any ruling on this issue is premature and

 5   inappropriate for a motion in limine. Accordingly, the court denies without prejudice part 8 of

 6   plaintiffs’ motion and reserves any such ruling for trial.

 7            vi.    Motion to preclude the defendants from commenting on how plaintiffs might
                     spend any judgment (part 9).
 8

 9           Attorneys should not comment on irrelevant financial issues in order to appeal to the

10   prejudice, passion, or sympathy of the jury. See San Diego Comic Convention v. Dan Farr

11   Prods., Case No. 14-cv-1865-AJB-JMA, 2019 WL 1599188, at * (S.D. Cal. April 15, 2019)

12   (citing Hoffman v. Brandt, 65 Cal.2d 549, 552-53 (1966)) (In awarding attorneys’ fees and costs,

13   the court considered the objectively unreasonable litigation conduct, including the clear

14   misconduct by counsel in “[r]eferencing a party’s wealth to play off the bias of the jury.”).

15   Defendants agree that under Nevada law, a party is prohibited from commenting on the wealth or

16   lack thereof, and likewise did not object to part 3 of plaintiffs’ motion, discussed above,

17   precluding commentary on the defendants’ ability or inability to pay a judgment. However,

18   defendants argue that this does not apply to commentary regarding a plaintiffs’ potential use of a

19   damages award.

20           The court finds that whether such evidence regarding how a plaintiff may use a judgment

21   or similar financial issues, is being elicited to appeal to the prejudice, passion, or sympathy of the

22   jury is best left to determination at trial. Therefore, any ruling on plaintiffs’ motion is premature

23   and improper on a motion in limine. Accordingly, the court denies without prejudice part 9 of

24   plaintiffs’ motion and reserves the issue for trial.

25   ///

26   ///

27
     3
28    Although the Nevada rules of evidence are similar (see NRS § 48.105), the court follows the Federal Rules
     of Evidence when determining evidentiary issues.
                                                         5
 1           vii.    Motion to preclude defendants’ expert witness from testifying to opinions and
                     conclusions not articulated in their expert report or during deposition (part 10).
 2

 3           Plaintiffs request that the court preclude the defendants from discussing and/or eliciting

 4   testimony from rebuttal expert, David Weiner, regarding topics not contained within his Expert

 5   Rebuttal Report. Defendants argue that Mr. Weiner should not be prohibited from testifying to

 6   information contained in his November 19, 2018, expert report.

 7           On January 22, 2019, the court held a motion hearing in which plaintiffs moved to strike

 8   Mr. Wiener’s expert rebuttal report, or in the alternative, for leave to file a sur-rebuttal

 9   designation. See ECF No. 64. Even though the court found that the report should have been

10   timely disclosed with the initial expert reports, and the report, with respect to loss of income, was

11   not a proper “rebuttal” expert report, the court denied plaintiffs’ request to strike the report. Id.

12   Rather, the court found the alternative sanction of allowing the plaintiffs to make a sur-rebuttal

13   designation was appropriate. Id.

14           From the court’s prior ruling, Mr. Weiner may testify to anything contained in his expert

15   “rebuttal” report. The court assumes that the parties will follow the court’s prior ruling on this

16   matter, and the applicable rules of civil procedure regarding expert testimony. See Fed. R. Civ. P.

17   37(c)(1) (“If a party fails to provide information or identify a witness as required by Rule 26(a)

18   or (e), the party is not allowed to use that information or witness to supply evidence . . . at a trial,

19   unless the failure was substantially justified or is harmless.” (emphasis added)). The court further

20   assumes that neither party intends to illicit any testimony from Mr. Weiner that would be in

21   violation of the rules of this court. Therefore, it denies without prejudice part 10 of plaintiffs’

22   motion, and reserves for trial ruling on possible impermissible testimony by Mr. Weiner.

23           B. Defendants’ Motions in Limine

24             i.    Motions to exclude the police report regarding the at-issue accident and to
                     exclude any testimony regarding the accident.
25

26           Defendants motion the court to exclude the police report and any testimony regarding the

27   at-issue accident as irrelevant to the case because defendants have accepted 100% liability.

28   Defendants further argue that any probative value the 70-page report, which includes photos
                                                        6
 1   from the accident, or testimony regarding the accident may have is outweighed by unfair

 2   prejudice and potential to confuse the jury.

 3            Plaintiffs argue that there is no case law on point that finds a police report is

 4   automatically inadmissible nor testimony regarding an accident is irrelevant simply because

 5   defendants accept liability. Plaintiffs further argue that the police report, accident photos, and

 6   testimony regarding the accident should not be excluded as unfairly prejudicial.

 7            Whether or not to exclude this type of evidence as irrelevant is best left to determination

 8   at trial. The court is cognizant of the fact that the police report and testimony regarding the

 9   accident may be relevant if Mr. Rathburn intends to argue for pain and suffering damages.

10   Further, the court will not make a blanket exclusion as to any evidence regarding the accident as

11   unfairly prejudicial without anything more specific upon which to rest its ruling. Therefore, the

12   court denies defendants’ motions (ECF Nos. 72 & 73) without prejudice and reserves the issues

13   for trial.

14                ii.   Motion to preclude plaintiffs from seeking damages for any alleged permanent
                        work impairment.
15

16            Defendants argue that plaintiffs are attempting to impermissibly double recover for Mr.

17   Rathburn’s permanent injuries by alleging damages for his permanent work impairment when he

18   has already received a lump sum workers’ compensation payment. Defendants further argue that

19   if plaintiffs are permitted to allege the damages, any award for permanent work impairment must

20   be offset by the workers’ compensation payment.

21            Plaintiffs argue that the issue is governed by NRS § 616C.215(10), which provides that

22   damages awards should not be reduced by the workers’ compensation award. Rather, they argue

23   that if the plaintiffs are awarded damages, the Administrator would have a lien against the tort

24   proceeds for the lump sum amount paid.

25            Under Nevada law, there is “a per se rule barring the admission of a collateral source of

26   payment for an injury into evidence for any purpose.” Proctor v. Castelletti, 911 P.2d 853, 854

27   (Nev. 1996). However, NRS § 616C.215(10) provides an exception: “[i]n any trial of an action

28   by the injured employee . . . against a person other than the employer or a person in the same
                                                        7
 1   employ, the jury must receive proof of the amount of all payments made or to be made by the

 2   insurer or the Administrator.” See Cramer v Peavy, 580 3 P.3d 665, 669 (Nev. 2000) (“NRS

 3   616C.215(10) cannot be used by the defense to imply that the plaintiff has already been

 4   compensated, will receive a double recovery if awarded a judgment or has overcharged SIIS.”).

 5   The statute further provides that the court shall instruct the jury to follow the court’s instructions

 6   on damages, and that it should not reduce any award to the plaintiff based on the amount of

 7   workers’ compensation paid because Nevada law provides “a means by which any compensation

 8   benefits will be repaid from” the jury’s award. NRS § 616C.215(10) (emphasis added). “[T]his

 9   statute benefits both the plaintiff and the defendant by preventing jury speculation as to workers’

10   compensation benefits received.” Tri-County Equip. & Leasing, LLC v. Klinke, 286 P.3d 593,

11   596 (Nev. 2012).

12          Mr. Rathburn submitted a workers’ compensation claim for the accident. After

13   undergoing a permanent partial disability evaluation in December 2017, he was assessed as

14   having a 27% whole person impairment. ECF No. 74-2 at 9. He accepted a $73,529.11 lump sum

15   payment for permanent partial disability compensation. ECF No. 74-3. The court finds that the

16   jury must be permitted to hear this evidence, and then the court will properly instruct the jury on

17   how to consider the evidence pursuant to NRS § 616C.215(10). See Tri-County, 286 P.3d at 596.

18   Therefore, the court denies defendants’ motion. ECF No. 74.

19   IV.    CONCLUSION

20          IT IS THEREFORE ORDERED that the parties’ stipulation adopting the Knaack

21   motions in limine rulings (ECF No. 70) is GRANTED.

22          IT IS FURTHER ORDERED that plaintiffs’ motion in limine (ECF No. 78) is

23   GRANTED in part and DENIED in part. The court grants part 3, and denies parts 1, 2, 4, 5, 6,

24   7, 8, 9 and 10 of plaintiffs’ motion. As ECF No. 78 supersedes in its entirety plaintiffs’ prior

25   motion in limine, ECF No. 71 is DENIED as moot.

26          IT IS FURTHER ORDERED that defendants’ motion in limine to exclude the police

27   report (ECF No. 72) is DENIED without prejudice.

28   ///
                                                       8
 1           IT IS FURTHER ORDERED that defendants’ motion in limine to exclude testimony

 2   regarding the accident scene (ECF No. 73) is DENIED without prejudice.

 3          IT IS FURTHER ORDERED that defendants’ motion in limine to preclude plaintiffs

 4   from seeking damages for any alleged permanent work impairment (ECF No. 74) is DENIED.

 5          The parties are reminded to follow the court’s ORDER REGARDING TRIAL (ECF

 6   No. 83) setting forth further deadlines.

 7

 8          IT IS SO ORDERED.

 9          DATED this 7th day of August, 2019.

10

11                                                    LARRY R. HICKS
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  9
